Citation Nr: 1706334	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the cervical spine.  

2.  Entitlement to an evaluation in excess of 20 percent for low back pain, degenerative disc disease, lumbar spine.  

3.  Entitlement to an evaluation in excess of 10 percent for right sided radiculopathy.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain.  

5.  Entitlement to service connection for a disability manifested by a lump on the right side of neck, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for traumatic brain injury (TBI) residuals/concussion with memory loss.  

7.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to a service-connected disability.  

8.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a dental condition, to include amelogenesis imperfecta.  

9.  Entitlementto service connection for a dental condition, to include amelogenesis imperfecta.

10.  Entitlement to service connection for headaches, to include as secondary to TBI residuals/concussion with memory loss.  

11.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.  

12.  Entitlement to service connection for hysterectomy.  

13.  Entitlement to service connection for left knee condition.  

14.  Entitlement to service connection for right ankle condition.  

15.  Entitlement to service connection for left shoulder condition.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to February 1989.  

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from the August 2012, April 2014, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Sioux Falls, South Dakota and Muskogee, Oklahoma.  The August 2012 rating decision denied entitlement to increased ratings for the service-connected back and right sided radiculopathy.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2013, and perfected her appeal of this decision in August 2013.  The April 2014 rating decision granted service connection for osteoarthritis of the cervical spine with strain, evaluating it as 10 percent disabling, and also granted service connection for the right shoulder strain, evaluating it as 10 percent disabling.  In addition, the RO denied the petition to reopen the claim for service connection for amelogenesis imperfecta, and further denied service connection for the claims seeking service connection for a left shoulder condition, a disability manifested by a lump on the right side of the neck, residuals of a TBI/concussion with memory loss, headaches, and radiculopathy of the left lower extremity.  The Veteran filed an NOD with this decision in April 2014, and perfected her appeal of this claim in February 2015.  In the January 2015 rating decision, the RO denied the claims for service connection for a hysterectomy, the left knee condition and the right ankle condition.  The Veteran filed a NOD with this decision in February 2015, and perfected her appeal of this claim in June 2015.  

In April 2013, the Veteran filed a claim seeking service connection for sleep disturbances along with a number of additional claims that are currently on appeal.  In the June 2013 VCAA notice, the RO indicated that they were unable to take issue with her claim for service connection for sleep disturbances because this issue was considered to be a symptom and symptoms are not considered disabilities for VA purposes.  Although the RO stated that it was "unable to take issue" with the claim, in doing so it made a determination that the issue was considered a symptom and not a disability.  Thus, regardless of the wording, the RO denied the claim of entitlement to service connection for sleep disturbances in the June 2013 letter by determining that the Veteran did not have a disability.  In her April 2014 NOD, the Veteran expressed her disagreement with the RO's determination, and the RO issued a Statement of the Case (SOC).  In the February 2015 VA Form 9, the Veteran expressed her disagreement with the denial of the claim for service connection for a sleep disturbance, thus perfecting her appeal to the Board.  As such, the Board has jurisdiction over that issue.  

The Veteran appeared and provided testimony before the undersigned in August 2016.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to her claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  

The evidence of record suggests that the Veteran may be unable to work as a result of her service-connected disabilities.  See Hearing Transcript, pp. 60-62; see also July 2016 report.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

The issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for depression, to include as secondary to a service-connected disorder, has been raised by the record in the July 2016 medical report and thus raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the cervical spine; an initial evaluation in excess of 10 percent for right shoulder strain; an evaluation in excess of 20 percent for degenerative disc disease, lumbar spine; an evaluation in excess of 10 percent for right sided radiculopathy; entitlement to service connection for hysterectomy; entitlement to service connection for radiculopathy of the left lower extremity; as well as the claim for service connection for a dental condition, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a February 2010 rating decision, the RO denied the claim for service connection for a dental condition, on the basis that the evidence did not reflect that this medical condition was related to her military service.  

2.  The evidence received since the February 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a dental condition and raises a reasonable possibility of substantiating that claim.

3.  The Veteran has residuals of a TBI/concussion with memory loss that occurred during active service.  

4.  The Veteran's headache condition is proximately caused by her residuals of TBI/concussion with memory loss.  

5. The Veteran's current sleep disorder is due to her service-connected residuals of a TBI/concussion with memory loss.  

6.  The Veteran has not had a disability manifested by a lump on the right side of the neck during any time from contemporaneous to when she filed her claim to the present..  

7.  The Veteran has not had a disability of the right ankle during any time from contemporaneous to when she filed her claim to the present.  

8.  The Veteran's left knee disorder did not have its onset during and was not caused by active service.  

9.  The Veteran's left shoulder disorder did not have its onset during and was not caused by active service.  


CONCLUSIONS OF LAW

1.  The February 2010 rating decision which denied service connection for a dental condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).  

2.  The evidence received subsequent to the February 2010 rating decision is new and material and the criteria for reopening the claim of entitlement to service connection for a dental condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  The criteria for service connection for residuals of a TBI/concussion with memory loss have all been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

5.  The criteria for service connection for a sleep disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for service connection for a disability manifested by a lump on the right side of the Veteran's neck have not all been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

7.  The criteria for service connection for a right ankle disability have not all been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

8.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).  

9.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As a prefatory matter, with regard to the Veteran's claim for residuals of a TBI/memory loss with concussion, as well as her claim for service connection for a headache condition, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With regard to the other issues decided by the Board in the instant document, VA provided adequate notice in letters sent to the Veteran in February 2012, June 2013 and August 2014.  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran examinations in connection to her left shoulder disability, as well as her claimed disability manifested by a lump on the right side of her neck in February 2014.  The Veteran also underwent VA examinations in connection to her claimed left knee and right ankle disabilities in September 2014.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical, dermatological and orthopedic evaluations of the Veteran, as well as the Veteran's reported history and symptomatology.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, her current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided opinions consistent with the remainder of the evidence of record.  The Board finds that the medical examination reports and opinions, along with her VA and private treatment records, are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Analysis

I.  Claim to Reopen

In the current appeal, the Veteran contends that as a result of her amelogenesis imperfecta, a genetic disorder that affects tooth development, her teeth have always been unusually small.  She claims she underwent several dental surgeries in service to help lengthen her teeth and prior to undergoing her fourth and final surgery, she had to take an honorable discharge due to the fact that she was pregnant.  She was instructed to return to the dental clinic after the birth of her baby (and reportedly within 190 days of her discharge) for her fourth and final surgery.  She contends that her child was born after the 190 day period, and as such, when she did finally return to the dental clinic, they informed her that since she had not sought treatment within the 190 day time period, the VA could no longer provide her with her needed treatment.  See Hearing Transcript, pp. 30-32.  

In this regard, the Board observes that the Veteran's claim seeking service connection for amelogenesis imperfecta was last considered and denied in the February 2010 rating decision.  The Veteran was notified of this decision and of her appellate rights; however, she did not submit a notice of disagreement with regard to this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran, however, now seeks to reopen her claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

As noted above, in the February 2010 rating decision, the AOJ denied service connection for amelogenesis imperfecta on the basis that the evidence did not reflect that the Veteran's dental condition was causally or etiologically related to her military service.  Evidence received since the February 2010 rating decision includes the July 2016 medical report issued by J.E., M.D.  In this report, Dr. E., after reviewing the claims file and evaluating the Veteran, wrote that the Veteran had been born with amelogenesis imperfecta, an inherited disorder that caused the teeth to be "unusually small and prone to rapid wear and breakage."  Dr. E. recounted the Veteran's medical history, noting that she had undergone three dental procedures while serving in the Air Force to help lengthen her teeth, and she was scheduled to undergo her fourth and final surgery, "but was forced into an honorable discharge because she had no one available to care for her children in the event she was deployed."  According to Dr. E., the Veteran was informed at the time of her discharge that she could receive her fourth surgery at the VA within 180 days of discharge.  It appears that the Veteran became pregnant "and was therefore not allowed to undergo general anesthesia for the dental procedure."  By the time her child had been delivered, the 180 day time limit at the VA had expired, and when the Veteran attempted to seek treatment for her dental condition, the VA refused to provide the fourth surgery or any further treatment on her teeth.  

After reviewing the Veteran's claims file and interviewing the Veteran, Dr. E. determined that it was more likely than not that "the treatment on [the Veteran's] teeth that began while she was on active duty in the military should have been continued after her discharge by the VA medical system."  According to Dr. E., the Veteran's pregnancy at discharge "prevented her from undergoing general anesthesia for any further procedures on her teeth" and after her baby had been delivered, "the VA should have honored their commitment of 180 days to complete the treatment of her teeth, which began while she was on active duty in the Air Force."  Dr. E. noted that the Veteran sought treatment with a private dentist, and had all of her upper teeth removed and replaced by an upper denture.  Dr. E. further noted that the Veteran's lower teeth had also been removed, "but the genetically abnormal front lower teeth remain in place."  According to Dr. E., it is more likely than not that the Veteran's abnormal lower teeth condition is service-connected.  

The Board finds the July 2016 treatment report issued by Dr. E. to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Specifically, the Board finds that the July 2016 letter is relevant in establishing that the Veteran may have been entitled to receive ongoing dental outpatient treatment following her service.  This report was not of record at the time of the February 2010 rating action, and relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim seeking service connection for a dental condition.  However, as will be explained below, further development is necessary before the merits of the underlying de novo claim for service connection for the dental condition can be addressed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  The secondary condition shall be considered a part of the original condition.  Id. The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995). "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

A veteran is presumed to be sound upon entrance into service except for disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014). Only those disorders that are noted on an examination report at the time of entrance into service are considered to have been "noted."  38 C.F.R. § 3.304 (b).  For conditions not so noted, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  The clear and unmistakable evidence standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

A presumption of soundness analysis is appropriate only when the claimed disorder manifested during active service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  If the presumption of soundness is not rebutted, or does not apply, then an aggravation claim is not for consideration but a claim of entitlement to service connection is for consideration.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A brief historical overview of the enlistment records reflects that at the June 1983 examination, the clinical evaluation of the head, face, neck and scalp, along with evaluation of the abdomen and viscera, the lower extremities, skin/lymphatic system, neurologic, and pelvic system was shown to be normal.  In her medical history report, the Veteran denied a history of swollen or painful joints; frequent or severe headaches; dizziness or fainting spells; ear, nose, or throat trouble; any head injury; bone, joint, or other deformity; trick or locked knee; foot trouble; broken bones; arthritis, rheumatism, or bursitis; painful or 'trick' shoulder or elbow, or nervous trouble of any sort.  The Veteran also denied ever undergoing treatment for a female disorder and a change in her menstrual pattern.  In the Physician's summary and elaboration of all pertinent data, the Veteran stated that she sleep walked until age 17, and lost ten pounds the prior week.  She also reported having swollen glands on her neck as recently as two years prior, and recalled falling on her left knee in 1981, causing it to swell.  She stated that the symptoms resolved in two weeks and subsequent x-rays were negative for any abnormalities in the knees.  Although the medical examiner originally marked that the Veteran was not qualified for enlistment, this same examiner appears to have crossed this initial notation out, and then marked that she was qualified for enlistment.  Indeed, in the Summary of Defects and Diagnoses section, the numbers 52 (the Veteran's weight) and 45b (the Veteran's albumin level) were crossed out.  Also, in the section addressing why the Veteran would not be qualified for enlistment, and the disqualifying defects, the numbers 52 and 45b were crossed out.  And although the Veteran was initially assigned a profile of "P3" this was also ultimately crossed out and changed to "P1."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  It is unclear as to whether the medical examiner made these initial notations by mistake, or if subsequent evaluations led to these modifications.  However, in light of these changes and annotations, the Board finds that the presumption of soundness has not been rebutted for any condition decided by the Board in the instant document.  

      TBI residuals/Concussion with Memory Loss

The Veteran contends that she developed residuals of a TBI, to include a concussion, headaches and memory loss, following several traumatic incidents and injuries that occurred during her period of service.  Specifically, the Veteran contends that she developed her TBI residuals when she hit her head after jumping into a pool in July 1984, and due to a motor vehicle accident (MVA) that occurred in November 1984 while she was on leave from the military for a brief period of time to care for her parents.  According to the Veteran, she lost consciousness both times.  See Hearing Transcript, pp. 13-19.  

Report of the July 1984 physical therapy consultation reflects that the Veteran hit her head when she jumped into a pool, and further review of the service treatment records reflects a diagnosis of submental lymphadenopathy by way of the July 1984 inpatient report.  The Veteran reported to experience increasing pain in the neck and low back region, as well as symptoms of soreness in her lower back.  She was assessed with a minimal sprain due to trauma and subsequent clinical records reflect signs of improvement in the Veteran's neck condition.  An August 1984 Emergency Care and Treatment report reflects that the Veteran presented with complaints of left ankle pain, head trauma, and an abrasion of the left shoulder.  It was noted that that she had passed out and fallen in the dining hall following a syncopal episode.  

Further review of the service treatment records reflects that the Veteran was involved in a MVA in November 1984 while on leave from the military for a brief period of time to help take care of her parents.  Progress notes issued from the Community Memorial Hospital, and dated in November 1984, reflect that the Veteran was taken to this facility following her accident.  During her admission, she reported to experience right shoulder and arm pain, as well as difficulty moving her arm.  Physical examination of the Veteran revealed abrasions on her chest, a contusion of the lung, tenderness surrounding the cervical spine region, and bruising and abrasions on the right lower extremity.  Review of the November 1984 x-ray report reflects that the Veteran underwent diagnostic tests of the spine, pelvis, abdominal/lateral region, right ribs and shoulder, facial bones and skull.  Results of the pelvis and abdomen x-ray were negative for evidence of a fracture or dislocation.  Results of the skull x-ray were also negative for evidence of a fracture.  An x-ray of the chest did reveal "[t]ending of the diaphragm in the lateral view..." as well as possible "minimal effusion, right costophrenic angle, which could be secondary to minimal effusion, secondary to trauma."  

A December 1984 medical report issued at McKennan Hospital reflects that the Veteran had been involved in an MVA in November 1984, and had suffered neck and right shoulder pain since this time.  When describing the car accident, the Veteran recalled that a car had pulled out and hit her on the driver's side of the vehicle as she was driving, causing her to lose control the vehicle.  According to the Veteran, the vehicle went into the ditch and rolled, and she recalled flying out of the vehicle but not actually hitting the ground.  She could not clearly remember whether she lost consciousness or not, but she stated that if she did, she did so transiently.  Initially, she reported to have pain that radiated throughout her spine immediately.  She stated that the pain resolved but the discomfort in her right cervical region and right shoulder did not.  She further reported that the pain radiates throughout the arm and into the palm.  She denied any difficulty in her left upper extremity or either lower extremity.  The Veteran also reported that her neck pain becomes severe at times, and she tends to develop headaches during these episodes which persist despite her resting.  She denied any difficulty swallowing, as well as any problems with hemianopsia, scotomata, hearing loss, as well as any history of convulsions, blacking out, or any trouble with her coordination or balance.  Based on his evaluation of the Veteran, the physician determined that the Veteran's alleged back and arm pain were possibly radicular but the examination findings had not confirmed this.  He recommended that she undergo a computed tomography (CT) scan of the head, an electroencephalogram (EEG), as well as cervical spine x-rays and a CT scan of the cervical region.  

A January 1985 treatment report issued by the Veteran's primary care physician, D.M.P., M.D., provides a description of the Veteran's condition following her accident.  The record reflects that the Veteran had severe pain in her right shoulder, as well as difficulty moving her right arm and numbness.  Upon physical examination of the Veteran, Dr. P. did not observe or feel any masses or evidence of pain in the abdominal region, but he did observe a bruise on the right knee and right foreleg, as well as a fairly large abrasion around the right thigh.  Reports of the x-rays of the rib cage revealed fractures involving the eighth, ninth and tenth ribs, and the tenth rib fracture was in the posterior midline.  Dr. P. also noted that he thought the Veteran might have suffered a concussion but a fracture of the skull had already been ruled out.  

A February 1985 Emergency Care and Treatment report reflects that the Veteran presented at the hospital with complaints of dizziness and nausea.  She reported that she had been vomiting the night before.  Following physical examination of the Veteran, the treatment provider assessed her with having gastroenteritis.  

A July 1987 Emergency Care and Treatment report reflects that the Veteran was seen with complaints of syncopal episodes.  

The Veteran was afforded a VA contract examination in connection to her claim for TBI residuals in February 2014, at which time she provided her medical and military history.  According to the Veteran, her condition began in 1984 after her involvement in an MVA wherein she lost consciousness.  The Veteran also stated that, to date, her condition had not yet been formally diagnosed, and her symptoms included short term memory loss, difficulty with concentration, dizziness, and needing a GPS whenever she travelled.  The examiner noted that the Veteran had not been exposed to any blasts in service, and her treatment plan did not include taking continuous medication for the diagnosed condition.  After reviewing the claims file, to include the Veteran's service treatment and personnel records as well as her post-service treatment records, and conducting an assessment of the Veteran's cognitive impairment, during which time the examiner noted the Veteran's complaints of mild memory loss, described her visual spatial orientation as mild, and further noted subjective symptoms that do not interfere with her work; instrumental activities of daily living; or work, family or other close relationships, the VA examiner diagnosed the Veteran with having a TBI and/or TBI residuals, and determined that said disorder did not impact the Veteran's ability to work.  In a February 2014 addendum report, the same VA examiner determined that the Veteran's in-service incidents, and specifically the incidents wherein she hit her head on the bottom of the swimming pull contributed to her diagnosed TBI, and her TBI was due to her military service.  

In a subsequent VA medical opinion dated in April 2014, another VA physician reviewed the Veteran's claims file in full and determined that the Veteran's residuals of a TBI, as diagnosed by the "subcontracting examiner," is less likely as not a result of any event and/or condition that occurred in service or within one year of her discharge.  In reaching this determination, the VA physician took note of the in-service records documenting the head trauma, but noted that the records did not document any evidence of loss of consciousness following this trauma.  The VA physician also relied on the service treatment records which were negative for any discussion or evidence of a head injury sufficient to support of diagnosis of a TBI due to any event in service.  According to the VA physician, the February 2014 VA examiner "has less than likely addressed the appropriate evidence to support the diagnosis of a TBI due to military service" and "[t]he evidence presented in support of the [VA examiner's] diagnosis is not sufficient to render the requested diagnosis as due to military service."  

In a July 2016 medical opinion, Dr. E., reviewed the Veteran's claims file and conducted a physical and neurological evaluation of her, to include a Residuals of a TBI evaluation.  Dr. E. noted that the Veteran was involved in an MVA in service "with loss of consciousness" in November 1984, and she began experiencing chronic headaches approximately six months after this accident.  Based on his discussion with, as well as his evaluation of the Veteran, Dr. E. diagnosed the Veteran with having residuals of a TBI, and determined that it is more likely than not that the Veteran's in-service MVA in 1984 caused this disability due to the "violent shaking of the brain within the enclosed skull."  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran's TBI residuals developed and/or are etiologically related to her in-service head injuries.  Although the April 2014 VA physician noted that the diagnosis of residuals of TBI was not consistent with the evidence and documentation in the service treatment records, the basis of her opinion appeared to primarily focus on the fact that there was no evidence of loss of consciousness following the Veteran's in-service MVA to substantiate signs of a head trauma.  However, as noted above, during the December 1984 History and Physical Examination, the Veteran did not state with certainty that she had not lost consciousness - she merely stated that if she did lose consciousness it was only transiently.  She also reported the onset of headache discomfort following this accident, and in the January 1985 report, Dr. P. noted that the Veteran may have endured a concussion despite the fact that a skull fracture was ruled out.  

As such, the Board places more weight on the service treatment records reflecting the Veteran's in-service injuries and head traumas on three separate occasions, the January 1985 opinion issued by Dr. P. wherein he indicated that the Veteran most likely had suffered a concussion, the February 2014 VA opinion, as well as the July 2016 positive opinion issued by Dr. E.  In this opinion, Dr. E. reviewed the Veteran's records in full, and provided a sufficient and well-reasoned explanation that took into consideration the pertinent facts relating to the claim.  Dr. E. also expressed an understanding of the Veteran's medical history and applied the relevant medical principles to the facts of the claim.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran has residuals of a TBI that is related to her military service.  To the extent that there is reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for residuals of a TBI/concussion with memory loss is granted.

      Headaches

The Veteran contends that her current headache condition is secondary to her TBI residuals, which occurred as a result of her in-service head trauma.  

As noted above, the Veteran reported to experience persistent headaches following her November 1984 in-service MVA, and especially with the onset of neck pain.  See December 1984 report issued at McKennan Hospital.  

The post-service VA medical records reflect the Veteran's complaints of headaches on occasion.  The Veteran was afforded a VA examination in connection to her headache condition in February 2014, at which time she provided her medical and military history, and described her headachs.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with tension headaches.  At the February VA examination in connection to her TBI residuals, when asked whether the Veteran experienced any subjective symptoms, or any mental, physical or neurological conditions or residuals attributable to a TBI, the examiner marked that she did, and indicated that the Veteran experienced headaches as a result of her TBI residuals.  

In the July 2016 opinion, Dr. E. determined that the Veteran's in-service head injury, and subsequent TBI caused her to have chronic post concussion headaches.  Dr. E. also determined that it was more likely than not that the Veteran's traumatic brain injury and migraine headaches were service connected.  

The record reflects that the Veteran has been service connected for her TBI/concussion with memory loss herein.  The medical evidence of record also reflects a current diagnosis of headaches.  In light of February VA TBI examination, in conjunction with the February 2014 VA examination in connection to the Veteran's claimed headache condition, and the July 2016 positive opinion - all of which establishes a relationship between the Veteran's currently diagnosed headaches and her service-connected TBI residuals, and attributes the Veteran's headaches to her in-service head trauma and current TBI condition, the Board finds that the nexus element required for service connection has been satisfied.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran headaches are secondary to her service-connected TBI/concussion with memory loss.  38 C.F.R. §§ 3.102, 3.310.  




      Sleep disorder

The Veteran contends that she developed insomnia as a result of sexual trauma she suffered in service, and/or secondary to her service-connected disabilities - namely chronic pain she experiences as a result of her service-connected musculoskeletal disability as well as due to her residuals of a TBI/concussion.  According to the Veteran, her psychiatrist at the VA has related her sleep problems to her psychiatric issues.  

Review of the Veteran's VA mental health records reflect her ongoing sleep difficulties as well as assessments of insomnia throughout the years.  See VA treatment records dated in August 2005 and January 2006.  During the August 2005 VA treatment visit, the treatment provider associated the Veteran's insomnia with her depression.  

The more recent VA treatment records also reflect a diagnosis of insomnia.  Indeed, a January 2015 VA treatment report listed insomnia as one of the Veteran's medical problems in her medical history and assigned it a code that indicated the type of diagnosis it was.  These records also reflect that the Veteran was prescribed medication for her insomnia.  In the July 2016 report, upon completing the Veteran's Residuals of Traumatic Brain Injury assessment, when asked about the Veteran's subjective symptoms attributed to her residuals of a TBI, Dr. E. circled insomnia, dizziness and headaches.  

In light of the fact that the Veteran has been diagnosed with having insomnia, and her claim for service connection for residuals of a TBI has been granted herein, and given that in his July 2016 report, Dr. E. has attributed the Veteran's insomnia to her now service-connected residuals of a TBI, a relationship has been established between the Veteran's currently diagnosed insomnia and her now-service connected TBI.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's sleep disorder was proximately caused by her residuals of TBI.  Accordingly, service connection for a sleep disorder is warranted.  

      Lump on right side of neck

The Veteran contends that she developed a lump on the side of her neck following her November 1984 in-service MVA.  During her hearing, the Veteran testified that she first noticed the lump ten years prior.  She stated that the lump is recurring in nature and tends to decrease in size and then reappear.  She further relates the lump to the trauma that affected her neck as a result of the in-service MVA.  See Hearing Transcript, pp. 20-21.  

At the June 1983 enlistment examination, the clinical evaluation of the head, face, neck and scalp, along with the skin and lymphatic system was shown to be normal.  In her report of medical history, the Veteran denied a history of thyroid trouble, as well as a history of any tumor, growth, cyst or cancers.  However, when asked whether she had ever been a patient in any type of hospital, the Veteran marked that she had, and wrote that she had been at a hospital eighteen months prior due to an infected gland in her neck.  In the section entitled physician's summary and elaboration of all pertinent data, it was noted that the Veteran had had a swollen gland in her neck in 1981, but this condition was "okay" now.  

Review of the service treatment records reflects the Veteran's documented complaints of swollen glands on her neck in an April 1985 Emergency Care and Treatment report.  However, physical examination of the Veteran was shown to be normal.  The remainder of the service treatment records is negative for any complaints of, or treatment for a lump on the right side of the neck and/or a disability manifested by a lump/swollen glands on the neck.  A March 1986 Emergency Care and Treatment report documents the Veteran's complaints of swelling under the right armpit, and after conducting a physical evaluation of the Veteran, the treatment provider assessed her with having folliculitis hidradenitis on the right axilla.  A clinical report also dated in March 1986 reflects that the Veteran was seen for a lump under her arm.  Although the notations on the report are somewhat difficult to decipher, it appears that the treatment provider observed a 1.5 centimeter (cm) node on the right upper extremity as well as a small node on the left axilla.  It was further noted that there was no shin cyst present, and the impression derived from the evaluation was that of recurrent shin cyst was not present.  The remainder of the service treatment records is absent for any complaints of, or treatment for a lump on the side of the neck.  

Review of the post-service treatment records reflects that the Veteran was seen for a dermatology consultation in February 2013.  The treatment provider identified an irregular skin lesion on the back of her back that had been increasing in size, and which the Veteran wished to have removed.  The Veteran stated that she had had a mole on the midline of her lower back since birth, and it had grown in size vertically, and was starting to catch on her clothing.  Physical examination revealed a 1.6 cm papillomatous tan-brown nodule on the midline of the lower back, and the Veteran was diagnosed with :congenital nevus, papillomatous."  However, the remainder of the examination was absent any signs of a lump or growth on the neck.  

The Veteran was afforded a VA examination in connection to her claimed lump on the right side of her neck in February 2014.  During the examination she stated that her symptoms began in November 1984 following her MVA.  When asked whether the Veteran's skin condition caused scarring or disfigurement of the head, face or neck, the examiner marked that it did not.  The examiner also detected no benign or malignant skin neoplasms, including malignant melanoma, and noted that the Veteran did not have any systemic manifestations due to any skin diseases.  According to the examiner, there was no evidence of lymphadenopathy, hepatomegaly, or splenomegaly, and there was no evidence of superior vena cava syndrome or jaundice.  Physical examination of the Veteran was also negative for evidence of lymphadenopathy, hepatomegaly, splenomegaly, and any evidence of superior vena cava syndrome or jaundice.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner found no signs of a lump and determined that the Veteran had not been diagnosed with any hematologic and/or lymphatic condition.  According to the examiner, for the Veteran's claimed condition of a lump on the right side of her neck, there was no diagnosis because there was no pathology to render a diagnosis.  

The Veteran was also afforded a VA examination in connection to her cervical spine condition as in February 2014, and these examination findings were also absent any signs of a tumor, cyst or growth on the right side of the neck.  The remainder of the objective medical evidence is clear for any complaints of, treatment for, or signs of a lump on the right side of the Veteran's neck, as well as any treatment for, or diagnosis of a hematologic and/or lymphatic condition and/or a disability manifested by a lump on the right side of the neck.  

In the July 2016 report, Dr. E. noted that physical examination of the head was unremarkable, and further noted that examination of the neck revealed tenderness to palpation of the right neck.  However, he did not observe any lump or disability manifested by a lump on the right side of the neck.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lump on the right side of the neck and/or a disability manifested by a lump on the right side of the neck.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

As noted above, the February 2014 VA examination was absent any signs or evidence of a tumor or growth on the neck.  In addition, the Veteran's post-service treatment records are devoid of any treatment for, or complaints or diagnosis of a hematologic or lymphatic disability manifested by a lump or growth on the right or left side of the neck.  Also, the Veteran's medical records do not contain any indication of, or treatment for any symptoms, signs or manifestations of a lump on the neck.  Other than her own lay assertions, the Veteran has provided no further details with regard to her claim for any type of condition manifested by a lump on the right side of the neck, as well as any alleged diagnosis or related symptomatology.  While the June 1983 enlistment examination reflects that the Veteran had swollen glands on her neck prior to her entrance into service, the clinical evaluation itself was negative for any abnormalities in the skin and lymphatic system, the Veteran denied a history of any tumor, growth, cyst or cancer in her medical history report, and as noted above, she was ultimately deemed qualified for enlistment.  As such, any growth on the neck prior to service appears to have resolved before her enlistment into the military, and the Veteran is presumed to have been in sound condition at her enlistment.  In this regard, the Board finds that the Veteran did not have a pre-existing disability manifested by a lump on the right side of her neck at the time of her enlistment, and the presumption of soundness has not been rebutted.  

However, regardless of whether there was a pre-existing disability manifested by a lump on the right side of the neck, the Board notes that the Veteran has not been diagnosed with a lump on the right side of her neck, or a disability manifested by a lump on the right side of the neck throughout the pendency of her appeal.  

Although the service treatment records reflect that the Veteran was seen on occasion for bumps on her axilla and arm, she was not seen for any bump or growth on her neck throughout her period of service, and the April 1985 emergency report reflecting signs of swollen glands in the neck shows that physical examination of the neck was negative for any abnormalities.  As such, the swollen glands were not signs or manifestations of a diagnosed ailment, and the remainder of the service treatment records was absent any treatment for swollen glands in the neck.  Indeed, other than applying for service connection for a condition manifested by a lump on the right side of the neck, and providing statements and hearing testimony describing this condition, the reoccurring symptoms, and the date of onset, the Veteran has proffered no evidence that she has a disability due to disease or injury manifested by lump on the right side of the neck.  

The Board has considered the Veteran's assertions that she has a disability manifested by a lump on the right side of her neck that is related to her time in service and/or is secondary to her cervical spine condition which arose as a result of her November 1984 MVA.  The evidence does not establish that the Veteran has expertise in diagnosing a medical condition.  She is thus considered a non-expert, or a layperson.  Whether the diagnosis of a layperson is competent evidence depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, whether the Veteran has a disability due to disease or injury, manifested by lump on the right side of her neck, is a complex question.  This is demonstrated by the fact that medical professionals have conducted examinations in response to her complaints and arrived at the conclusion that she has no associated pathology.  The Board thus finds her statements that she has such disability to not be competent evidence.  

In light of the fact that the evidence of record does not demonstrate that the Veteran has been diagnosed with any disability manifested by a lump on the right side of the neck, service connection for a disability manifested by a lump on the right side of the neck is not warranted on a secondary basis either.  

The Board finds that in light of the fact that the evidence fails to establish that the Veteran has, at any point during the pendency of her claim, been treated for, or diagnosed with a disability manifested by a lump on the right side of the neck, a disability analogous to a lymphatic/hematologic condition, or any other specific disability that could fall within the scope of this claim, the claim of service connection for a lump on the right side of the neck, or a disability manifested by a lump on the right side of the neck must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that it is the responsibility of VA to consider alternate current conditions within the scope of the claim).  In finding that service connection for a lump on the right side of the neck is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, supra; 38 C.F.R. § 3.102 (2016). 



      Right Ankle

The Veteran also contends that she has a right ankle disability as the result of an in-service fall an embankment while stationed at an Air Base in Korea.  

Review of the service treatment records reflects that the clinical evaluation of the lower extremities and feet was shown to be normal.  The majority of the Veteran's service treatment records documents treatment provided for the left ankle rather than the right ankle.  An August 1984 Emergency Care and Treatment report reflects that the Veteran presented with complaints of left ankle pain, head trauma, and an abrasion of the left shoulder.  It was noted that that she had passed out and fallen at the dining hall following a syncopal episode.  She reported to experience pain in her left shoulder and ankle, and physical examination of her lower extremities revealed tenderness and swelling surrounding the lateral malleolus.  An x-ray of the left ankle was negative for any abnormalities, and the Veteran was thereafter assessed with a left ankle sprain.  A September 1984 clinical report reflects the Veteran's complaints of minimal swelling and increasing tenderness surrounding the left lateral malleolus region.  The Veteran was diagnosed with having a left ankle sprain.  An October 1984 clinical report reflects the Veteran's complaints of left ankle sprain and heel pain.  She reported to run two miles a day.  On physical examination, normal tenderness was elicited upon passive and active flexion of the foot, and tenderness was elicited on palpation of the Achilles tendon as well as the fibular ligaments.  Based on the examination results, the treatment provider assessed the Veteran with having Achilles tendonitis.  

A January 1987 hospital report reflects the Veteran's complaints of pain in the left foot, as well as an assessment of Achilles tendonitis.  A subsequent clinical report dated the very next day reflects the Veteran's complaints of left ankle pain of two weeks duration secondary to her tendonitis.  She was diagnosed with having tendonitis in the left Achilles tendon, and the treatment provider increased her prescription for Naprosyn to 500 milligrams BID, and instructed her to return to the clinic if there was no improvement.  A July 1988 clinical report reflects the Veteran's complaints of pain and swelling in her ankles.  She was thereafter assessed with arthralgia.  

The Veteran's post-service treatment records are predominantly negative for any complaints of or treatment for right ankle symptoms.  A December 2007 VA ambulatory care note reflects the Veteran's complaints of swelling in her ankles of several months duration.  However, physical examination of the lower extremities was negative for any musculoskeletal abnormalities.  Treatment records issued from the Veteran's chiropractor, and dated from June 2011 to July 2011 reflect her complaints of left ankle pain, but are absent any complaints of, or treatment for, right ankle symptoms.  

The Veteran was afforded a VA examination in connection to her claimed right ankle condition in September 2014, at which time she provided her medical history and claimed that she twisted her right ankle while on maneuvers.  After reviewing the claims file and conducting a physical evaluation of the right ankle, the examiner determined that there was no diagnosis for the right ankle condition because there was no pathology to render a diagnosis.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability.  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any diagnosed right ankle pathology at any time from contemporaneous to when she filed her claim to the present.  Although the post-service medical evidence of record reflects the Veteran's complaints of swelling in her ankles, the evidence is negative for a diagnosis pertaining to the right ankle.  In this regard, the December 2007 VA treatment provider did not find any intrinsic pathology associated with the Veteran's ankles.  Moreover, the assessment of a pain does not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, even after conducting a comprehensive evaluation of the Veteran's ankles, the September 2014 VA examiner has not identified a current disease, and the medical evidence of record during the appeal period is completely absent for a clear diagnosis pertaining to the right ankle joint.  

The Board has considered the Veteran's assertions that she has a right ankle disability due to an in-service injury.  However, she has not identified any pathology or indicated what the disability is, other than a report of symptoms.  Although she is competent to report symptoms, she is not competent to diagnose the condition.  Further, the September 2014 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching her medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis cannot constitute evidence upon which to grant a claim for service connection.  

Because the competent evidence in the current appeal tends to show that the Veteran has not had any current right ankle disability from contemporaneous to when she filed her claim to the present, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability.  The benefit-of-the-doubt provisions do not apply.  Service connection for a right ankle disability is not warranted.  

      Left Knee and Left Shoulder Conditions

The Veteran also contends that her left knee and left shoulder disabilities are related to her military service.  With respect to her left knee disability, she maintains that she sought treatment for this condition following her November 1984 MVA.  At the June 1983 enlistment examination, the clinical evaluation of the lower extremities was shown to be normal, and the Veteran denied a medical history of a trick or locked knee or bursitis.  In the physician's summary and elaboration of all pertinent data section, it was noted that the Veteran fell on her left knee at the age of 17 in 1981.  It was further noted that the injury resulted in a swollen knee, the Veteran was placed on crutches for two weeks, and subsequent x-ray findings were negative for any abnormalities.  

When it comes to the Veteran's left lower extremity, a number of clinical records dated in August, September and October 1984 reflect her complaints of left ankle pain as well as an assessment of left ankle strain, but are absent any complaints of left knee symptoms.  The November 1984 hospital report from Community Memorial Hospital reflects that the Veteran had a bruise on her left knee following her MVA.  The December 1984 treatment report issued by O.V.O., M.D., from McKennan Hospital, reflects the Veteran's complaints of pain and discomfort in her spine, as well as in her neck, right cervical region and right shoulder.  However, she denied any pain in her left upper extremity as well as any pain in her lower extremities.  The January 1985 report from Dr. P. also noted that immediately following her accident and hospitalization, the Veteran was shown to have several rib fractures, a contusion of the right lung, abrasions on the right and left chest, and pain and tenderness in the lumbar and cervical spine, as well as severe pain in her right upper extremity.  However, these records do not include any documentation of pain or discomfort in the right or left lower extremity following her in-service accident.  An October 1985 Physical Profile Serial Report reflects that the Veteran's individual defects/restrictions were identified as muscle spasm in the leg (although it does not indicate which leg) and she was instructed to keep her foot elevated and to stay off her foot.  A June 1986 clinical report documents the Veteran's complaints of pain in both knees.  The Veteran specifically reported pain and discomfort in the right knee of three weeks duration.  After conducting a physical evaluation of the Veteran, which was negative for any effusion or crepitus in the knee, and revealed the knee to be in stable condition, the treatment provider assessed the Veteran with having bursitis.  Although clinical records dated in January 1987 and July 1988 reflect the Veteran's complaints of swelling in the ankles, as well as assessments of Achilles tendonitis and arthralgia, respectively, the remainder of the service treatment records is absent for other complaints or notations of knee pain.  

Post-service treatment records issued from the VA medical center (VAMC) in April 2011 reflect that the Veteran was seen at the Emergency room several days earlier during which time she reported that she injured her left knee at work when she stepped the wrong way and caused the knee to give out.  An x-ray was conducted - the findings of which were negative for evidence of a significant injury.  The Veteran was diagnosed with having a left knee sprain, and her knee was partially immobilized with an added soft brace.  She was also instructed to take naproxen to help alleviate her knee symptoms.  During a subsequent treatment visit also dated in April 2011, physical examination of the Veteran's extremities revealed a slightly swollen and painful knee that was unable to fully bear the weight and walk freely.  A May 2011 VA treatment report reflects that the Veteran filed a Worker's Compensation claim for her knee, and a June 2011 chiropractic consultation report reflects that the Veteran injured her left knee at work a few months prior which resulted in a torn ACL and tibia bone bruise, and she was still under evaluation and management for this condition.  She stated that while it is not painful to work, her knee does give out at times.  

The Veteran was afforded a VA examination in connection to her left knee condition in September 2014, during which time, she provided her military and medical history and reported that her knee symptoms first had their onset in 1984 following her MVA.  According to the Veteran, this condition has worsened over time.  Based on her review of the claims file, as well as her discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having internal derangement of the left knee status/post ACL repair.  The examiner checked a selection that the left knee disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in the rationale, the examiner provided that "no evidence in records provided of knee condition before or in service and out of service records 4/2011 no left knee injury with surgery unrelated to service."  

It is obvious from the examiner's rationale that the examiner determined that there was no in-service injury and no nexus related to a left knee disorder.  The selection of preprinted language that the condition existed prior to service and was not aggravated by service is obviously no more than a meaningless error in selecting the correct option.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left knee condition.  As noted above, the Veteran's service treatment records are predominantly negative for any treatment for, or diagnosis of a left knee disability, and there is no evidence that the first manifestation of her knee condition occurred within the first post-service year after the Veteran's discharge from service in February 1989, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.  

As noted above, although the medical examiner at the time of the Veteran's enlistment originally listed several numbers assigned for certain defects and diagnoses in the Summary of Defects and Diagnoses section, and initially noted that the Veteran was not qualified for enlistment into service, these defects and diagnoses were subsequently crossed off, along with the noted disqualifying defects, and the Veteran was ultimately found qualified for enlistment.  The initial assignment of a "P3" profile was also crossed out and revised to "P1."  During her August 2016 hearing, when asked about her knee condition, the Veteran explained that even though she hurt her knee while playing ball several years prior to her enlistment, the symptoms lasted for about two weeks, and ultimately healed and resolved before her enlistment in June 1983.  According to the Veteran, there were no residual effects or symptoms associated with the knee injury by the time she enlisted in the military.  See Hearing Transcript, pp. 44-46.  In light of the Veteran's hearing testimony, and given that the clinical evaluation of the knee was shown to be normal at the time of her June 1983 enlistment evaluation, and she was ultimately deemed qualified for enlistment, the Board finds that the Veteran did not have a pre-existing knee injury at the time of her enlistment, and the presumption of soundness has not been rebutted.  

Although the evidence reflects the Veteran's complaints of bilateral knee pain as well as a diagnosis of bursitis during the June 1986 clinical visit, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a left knee disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Moreover, while the Veteran underwent an episode of left knee pain and was assessed with having bursitis in service, she primarily complained of pain in the right knee during the June 1986 treatment visit.  In addition, the remainder of the service treatment records is devoid of any complaints of, or treatment for the left knee condition.  Indeed, there was no actual clinical finding of a chronic left knee disability in service.  To the contrary, the evidence indicates that the left knee symptoms experienced during active duty service were of an acute and transitory nature.  

With respect to direct service connection, the preponderance of the evidence of record is against a finding that the Veteran's left knee disorder was incurred in, or related to her active service.  The objective medical evidence does not reflect that the Veteran's current left knee disability was incurred in, or related to, her military service, and neither her treatment providers, nor the VA examiner have found that her current left knee disability was incurred in, or otherwise related to her military service.  The September 2014 VA examiner reviewed the claims file in full, and even after taking note of her in-service MVA in November 1984, as well as the treatment records following this accident, found no evidence in the records of a knee disability, both prior to and during service.  Indeed, following her separation from service, the Veteran's post-medical records were absent any complaints of, or treatment for, a left knee condition until April 2011, nearly twenty-two years following service.  In addition, the September 2014 VA examiner took note of the April 2011 VA treatment report documenting a left knee injury, and observed that this injury was not related to her service.  

The only evidence of record relating the Veteran's left knee disability to her military service is the Veteran's lay assertions.  To the extent the Veteran is claiming continuity of left knee symptoms since service, she is competent to do so.  However, these statements are not persuasive because her assertions are contradicted by the evidence of record.  In that connection, although the Veteran contends that she sought treatment for the left knee immediately following her November 1984 MVA, the service treatment records are predominantly negative for any symptoms of a left knee condition following this accident.  Indeed, the first documented complaints of pain associated with the left knee are dated in June 1986, nearly two years after her MVA, and the knee pain is attributed to the exercises and activities associated with her military duties, not her MVA.  Moreover, the post-service evidence of record discloses nearly twenty-two years from the time the Veteran was separated from service, and her first documented complaints of left knee symptoms in April 2011, and the treatment provider did not relate these symptoms to her military service.  Indeed, as noted in the record, these symptoms are due to her having stepped the wrong way thereby causing the left knee to give, and the evidence further shows that this injury occurred on the job because she filed a Worker's Compensation claim following this incident.  

Also, the Veteran first filed a claim for her left knee condition in April 2014, nearly twenty-five years following her separation from service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that she did not have symptoms present continuously since service.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for her claimed left knee condition given the fact that she filed a claim for her back disability in 1989 closer to her separation from service.  In addition, the Veteran had the opportunity to discuss her knee problems during her earlier medical treatment visits, but did not do so.  The fact that the Veteran had the opportunity to seek treatment for any knee problem, as well as file a claim for service connection for her knee disorder closer in time to her separation from service, but did not do so, is consistent with a finding that her symptoms began long after separation from service, and potentially following her post-service work injury.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.  

The Veteran also contends that her current left shoulder strain arose as a result of her November 1984 MVA.  During her hearing, the Veteran testified that during her military service, while she was on emergency leave, she was driving and "T-boned" by another car which caused her vehicle to roll over three time.  She maintains that she was ejected from the vehicle, ended up in the base of a ditch, and the vehicle "rolled over the top of [her] twice."  See Hearing Transcript, p. 5.  

Review of the service treatment records reflects that at the June 1983 enlistment examination, the clinical evaluation of the upper extremities was shown to be normal.  In addition, the Veteran denied a medical history of swollen or painful joints, as well as a history of a painful or "trick" shoulder or elbow.  As noted above, although the medical examiner initially assigned the Veteran a physical profile of "P3," this notation was subsequently changed to "P1."  Report of the July 1984 physical therapy consultation reflects provisional diagnoses of a lumbosacral and trapezius strain.  The August 1984 Emergency Care and Treatment report reflects that the Veteran arrived to the hospital with complaints of left ankle pain, head trauma, and an abrasion on her left shoulder after falling during a syncopal episode.  Treatment records dated in November 1984 following the Veteran's MVA reflect her complaints of right shoulder pain, as well as pain in her spine and along the right side of her body.  A February 1986 Physical Therapy consultation report reflects that the Veteran was seen with complaints of a one day history of upper back pain following heavy lifting at work.  She was assessed with a provisional diagnosis of myospasms in the left shoulder.  Clinical records dated in February 1986 reflect that the Veteran presented at the clinic with complaints of pain between her shoulders of five days duration after "throwing mobility bags" five days ago.  On physical examination, the treatment provider observed tenderness around the medial parascapular region, and soft tissue myospasm.  The Veteran's range of motion in her shoulder was full but there was marked tenderness during external rotation.  The Veteran was thereafter assessed with having myospasms in the posterior left shoulder region.  The remainder of the Veteran's service treatment records is absent any complaints of, or treatment for, her left shoulder symptoms.  

The Veteran was afforded a VA examination in connection to her left shoulder condition in February 2014, at which time she reported ongoing symptoms of left shoulder pain and discomfort since her November 1984 MVA when she was thrown from the car.  According to the Veteran, her symptoms had worsened throughout the years.  After conducting a physical evaluation of the Veteran, and having her undergo x-rays of the shoulder (the results of which were shown to be normal bilaterally), the VA examiner diagnosed the Veteran with having a shoulder strain bilaterally.  When asked whether the Veteran's left shoulder condition was at least as likely as not incurred in, or caused by the left shoulder area spasms that occurred in February 1986, the examiner determined that the claimed condition was less likely as not incurred in service, or caused by an in-service injury, event, or illness.  In reaching this conclusion, the examiner explained that the left shoulder condition "resolved without sequelae in or immediately out of service."  

The remainder of the VA treatment records is negative for any additional treatment for the left shoulder and in the July 2016 opinion, Dr. P. addressed the current nature and severity of the right shoulder condition, but did not address the nature or etiology of the left shoulder condition.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the left shoulder strain.  Although the evidence reflects the Veteran's complaints of left shoulder pain, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a left shoulder disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  Service treatment records did reflect an assessment of myospasms in the left shoulder in February 1986.  However, there was no actual clinical finding of chronic left shoulder disability.  Thus, while the Veteran underwent an episode of left shoulder pain while on active duty service, the service treatment records do not reflect a chronic left shoulder disability.  To the contrary, the evidence indicates that the left shoulder symptoms experienced during active duty service were attributed to lifting exercises several years after her November 1984 accident, and were not chronic.  

In addition, there is no evidence that the first manifestation of her left shoulder condition occurred within the first post-service year after the Veteran's discharge from service in February 1989, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.  

With respect to direct service connection, the preponderance of the evidence of record is against a finding that the Veteran's left shoulder disorder was incurred in, or related to her active service.  The objective medical evidence does not reflect that the Veteran's current left shoulder disability was incurred in, or related to, her military service, and her February 2014 VA examiner has not found that her current left shoulder disability was incurred in, or otherwise related to her military service.  Indeed, the February 2014 VA examiner reviewed the claims file in full, and even after taking note of her in-service MVA in November 1984, the treatment records following this accident, the February 1986 assessment of left shoulder myospasms, and the Veteran's assertions, determined that the Veteran's left shoulder condition was not incurred in service.  In reaching this determination, the examiner reasoned that any left shoulder symptoms in service, as well as the diagnosed left shoulder myospasms, resolved either during her service or soon thereafter.  Indeed, the clinical records following the Veteran's November 1984 MVA reflect her complaints of right shoulder pain and discomfort, but are negative for any findings of left shoulder symptoms, and the remainder of her service treatment records after her treatment for myospasms of the left shoulder is negative for any complaints of, or treatment for left shoulder symptoms.  Also, following her separation from service, the Veteran's post-medical records were absent any complaints of, or treatment for, a left shoulder until the February 2014 VA examination, nearly twenty-five years following service.  

The only evidence of record relating the Veteran's left shoulder disability to her military service is the Veteran's lay assertions.  To the extent the Veteran is claiming continuity of left shoulder symptoms since service, she is competent to do so.  However, these statements are not persuasive because her assertions are contradicted by the evidence of record.  In that connection, although the Veteran contends that she experienced symptoms of pain and discomfort in the left shoulder immediately following her November 1984 MVA, the service treatment records are predominantly negative for any symptoms of a left shoulder condition following this accident.  While the records do reflect the Veteran's back and right shoulder symptoms, the first documented complaints of pain associated with the left shoulder are dated in February 1986, over one year after her MVA, and the shoulder pain is attributed to the lifting exercises associated with her military duties, not her November 1984 MVA.  Moreover, the post-service evidence of record discloses more than twenty-four years from the time the Veteran was separated from service, and her claim seeking service connection for the left shoulder disability in April 2013.  In addition, the objective medical evidence of record discloses twenty-five years from the time the Veteran was separated from service and the initial diagnosis of a left shoulder disability at the February 2014 VA examination.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that she did not have symptoms present continuously since service.  

Moreover, the Board notes that the Veteran had the opportunity to file a claim for her claimed left shoulder condition given the fact that she filed a claim for her back disability in 1989, and she filed a claim for the right shoulder disability in 1997.  In addition, the Veteran had the opportunity to discuss her shoulder problems during her earlier medical treatment visits as well as during the January 1997 and October 1997 VA examinations, but did not do so.  The fact that the Veteran had the opportunity to seek treatment for her left shoulder problems, as well as file a claim for service connection for her left shoulder disorder closer in time to her separation from service, and around the same time as her claim for her right shoulder disability, but did not do so, is consistent with a finding that her symptoms began long after her separation from service.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.  

The Board acknowledges the Veteran's belief that her left knee and shoulder disorders were incurred in service, and potentially related to injuries that occurred in service.  The Board notes that the Veteran is competent to testify as to a condition within her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that she is merely speculating as to whether her left knee and shoulder conditions were incurred in service.  In this regard, she is not competent to diagnose these conditions or symptoms or relate such to incidents that occurred during her military service, as such diagnoses and relationships are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of orthopedic disorders manifesting relatively long after the period of are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claims for service connection for a left shoulder and left knee disability, and these claims must be denied.  


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a dental condition, to include amelogenesis imperfecta, is granted only to the extent of reopening the claim.  

Entitlement to service connection residuals of a TBI/concussion with memory loss is granted.  

Entitlement to service connection for headaches, to include as secondary to TBI/concussion with memory loss is granted.  

Entitlement to service connection for a sleep disorder, to include as secondary to TBI/concussion with memory loss is granted.  

Entitlement to service connection for a disability manifested by a lump on the right side of the neck is denied.  

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for a left shoulder disability is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Increased Ratings for Lumbar Spine, Cervical Spine, and Right Shoulder Disabilities

The Veteran contends that her service-connected degenerative disc disease of the lumbar spine, as well as her service connected right shoulder strain and osteoarthritis of cervical spine with strain are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record.  

The Veteran was provided VA examinations in connection with her service connected back disability in April 2012 and March 2014.  She has also been provided VA examinations in connection to her service-connected cervical spine and right shoulder disabilities in February 2014.  During her hearing, she testified that all these disabilities had worsened since her last VA examination.  

Subsequent to the more recent VA examinations, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports each include one set of range of motion findings and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded new VA examinations before a decision can be rendered on her claims.


Increased rating for Right-Sided Radiculopathy

With respect to her claim seeking a higher rating for her right sided radiculopathy, the Board notes that this disability is currently evaluated as 10 percent disabling, and the Veteran contends that her neurological symptoms are more severe than this current disability rating reflects.  

The Veteran was last afforded a VA examination in connection to this disability in February 2014.  During her August 2016 hearing, she testified that this disability has worsened since her last VA examination.  Review of the more recent VA treatment records reflects that the Veteran was seen at the VAMC for a pain consultation in April 2016.  During this visit she reported low back pain with intermittent radiation down the bilateral legs to the mid-calf region posteriorly.  She also stated that within the last two months, she had started having constant numbness in the same area.  She stated that the symptoms were worse with prolonged standing, sitting, changes in the weather, bending and prolonged activity.  Although Dr. E. conducted a brief neurological evaluation of the Veteran in July 2016, a more comprehensive neurological evaluation that assessed the Veteran's muscle strength and sensation throughout the lower extremities, to include the feet and toes, and addressed the current severity of the lower extremity nerves was not performed during this evaluation.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been three years since the Veteran's last VA examination for her radiculopathy of the right lower extremity, and the Board is precluded from making its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

TDIU

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased claims being remanded herein.  Accordingly, the Board finds that remanding the TDIU claim is required for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  


Hysterectomy

With respect to her claim for service connection for a hysterectomy, the Veteran contends that she was sexually assaulted in the military, and she relates the post-service hysterectomy she underwent to this in-service military sexual trauma (MST).  Specifically, the Veteran contends that she sustained vaginal injuries and infections as a result of her MST, which led her to develop abnormal pap smears, cervical dysplasia, and ongoing gynecological problems after service which contributed to her decision to undergo a hysterectomy in September 2005.  See Hearing Transcript, pp. 33-39.  According to the Veteran, she was sexually assaulted and beaten up by several people while she was stationed at Bergstrom Air Force Base in 1984.  Although she is unable to recall the details surrounding this incident, she does recall being found by another serviceman and taken to the hospital for treatment.  She maintains that she was kept at the hospital on an overnight basis.  See Hearing Transcript, pp. 35-36.  

Review of the service treatment records reflects that the Veteran presented at the U.S. Air Force clinic in February 1984 for follow-up treatment for amenorrhea.  Results of the pelvic examination were normal and she was assessed with amenorrhea secondary to stress.  A subsequent follow-up visit dated several days later also reflected an assessment of amenorrhea secondary to stress, and the Veteran was instructed to start her birth control pills once again.  An October 1984 emergency care and treatment report reflects that the Veteran was taken to the Emergency room with complaints of abdominal pain of six hours duration.  Specifically, she reported to have sharp pain that lasted four to five seconds and radiated throughout all four abdominal quadrants.  After reviewing the Veteran's symptoms and evaluating her physical condition, the treatment provider assessed her with having acute salpingitis.  Clinical records dated in October 1984 reflect follow-up treatment for resolving salpingitis.  During a March 1986 clinical visit, the Veteran reported to experience urinary frequency and dysuria of one day duration.  She was assessed with having a clinical urinary tract infection (UTI) and vaginitis.  A subsequent clinical report reflects the Veteran's reports of a history of cramping in her lower abdominal region that occurs regularly and lasts four to five hours in duration.  She was assessed with possible enteritis that was either viral or functional as well as a UTI.  

Clinical records dated in February 1988 reflect that the Veteran was seen in the Emergency room for lower abdominal cramping.  She was referred to the military gynecological clinic during which time she reported abdominal pain of three days duration that worsened whenever she ate.  She was assessed with having pelvic pain.  Clinical records dated in May 1988 reflect the Veteran's complaints of lower pelvic cramping before she urinates.  Hospital records dated in May 1988 reflect that the Veteran underwent an endocervical curettage and biopsy of her cervix, the results of which revealed "mild dysplasia with condylomatous features and glandular extension."  A June 1988 chronological record of medical care reflects an assessment of mild cervical dysplasia.  Results of the September 1988 pelvic ultrasound revealed findings consistent with a cyst in the right ovary, but were otherwise within normal limits.  Subsequent clinical records dated in October 1988 reflect a provisional diagnosis of chronic pelvic pain, and an October 1988 clinical report reflects that the Veteran's "gyn" history was remarkable for Class III Pap smear for which she is being closely followed.  The Veteran's history was negative for abnormal vaginal bleeding and her pain was not related to menses.  Physical examination of the Veteran reflects that she was afebrile with stable vital signs.  

During a September 2005 VA History and Physical treatment visit, it was noted that the Veteran had been followed at the VA gynecological clinic for her menorrhagia.  She stated that she had experienced heavy vaginal bleeding approximately every other week for at least five days at a time, and the bleeding was accompanied by clots and severe cramps.  She was advised to undergo a colposcopy and endometrial biopsy but she refused both.  The record reflects that she was thereafter scheduled to undergo a vaginal hysterectomy several days later.  After evaluating her, the treatment provider diagnosed her with ongoing menorrhagia.  Operative records dated in September 2005 reflect that the Veteran had a preoperative diagnosis of "menorrhagia, leiomyomata" and underwent a vaginal hysterectomy in September 2005, the findings of which revealed multiple small fibroids and normal ovaries.  Follow up treatment records dated in October 2005 reflect that 3 1/2 weeks following her hysterectomy, the Veteran's progress was good with the exception of significant decreased stamina.  Subsequent VA treatment records reflect that the Veteran was seen at the Women's Health clinic in November 2005 for an abnormal Pap smear.  

The Veteran was afforded a VA examination in connection to her claim for service connection for a hysterectomy in September 2014.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed her with status post hysterectomy and determined that said disorder was not related to her military service.  In reaching this determination, the examiner found that the Veteran's in-service pelvic cramping resolved without documented sequelae in or immediately after her service, and the post-service medical evidence was negative for any pelvic or gynecological problems until 2011.  In reaching this determination, the examiner did not take into consideration the in-service medical records documenting the Veteran's abnormal pap smears and cervical dysplasia when issuing her opinion.  Indeed, she did not discuss the relationship between the Veteran's abnormal pap smears and cervical dysplasia in-service and her subsequent hysterectomy and removal of her cervix post-service, and whether these in-service medical findings led to her ongoing gynecological problems and ultimate hysterectomy.  

In the July 2016 report, Dr. E. related the Veteran's hysterectomy to her military service, but specifically related the hysterectomy to her reported MST which according to the examiner led her to start having abnormal pap smears.  

In light of the Veteran's testimony that she was hospitalized for MST in service, and given that these specified hospital records are not associated with the claims file, the Veteran's claim should be remanded to obtain the missing inpatient records.  

Radiculopathy of the Left Lower Extremity

The Veteran contends that her radiculopathy in her left lower extremity originated in service and/or is secondary to her service-connected low back disorder.  Although the June 1983 enlistment examination reflects that the clinical evaluation of the lower extremities and feet was shown to be normal, and the Veteran denied a history of foot trouble, neuritis, lameness and paralysis in her medical history report, an October 1985 clinical report reflects the Veteran's complaints of the onset of cramps in her left lower extremity the day before.  She reported that she was currently experiencing severe pain in her leg and the treatment provider assessed her with having muscle spasms in her leg.  

She was afforded a VA examination in connection to her claimed condition in February 2014, during which time she reported that radicular type symptoms in her left lower extremity first arose in June 2005.  According to the Veteran, this condition is attributed to the pain in her back, radiates throughout her legs and has worsened throughout the years.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having bilateral stocking neuropathy of the feet.  According to the examiner, the Veteran's neuropathy affected the sciatic nerve in both extremities, and resulted in mild incomplete paralysis in these extremities.  

At the March 2014 VA examination in connection to her service-connected low back disability, upon evaluating any neurological manifestations associated with the low back disability, the examiner noted that the Veteran's reflexes were normal, but described her sensation to light touch in the feet and toes as decreased.  Although the straight leg raising tests produced negative results, the examiner did note that the Veteran had radicular pain and/or other signs or symptoms due to her radiculopathy, further noting that she had moderate constant pain that is excruciating at times, moderate intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness in her lower extremities.  As such, it appears that the Veteran's service connected low back disorder is manifested by neurological symptoms.  However, when questioned as to the nerve roots involved, and the severity of the radiculopathy and side affected, the examiner did not provide any answers.  Also, in the remarks section of the examination, the examiner determined that the Veteran's stocking neuropathy was not related to her back condition.  

Report of the March 2016 x-ray of the lumbar and cervical spine did reveal a narrowing of the foramen (holes where the nerves exit) at various levels in the cervical and lumbar spine.  

The Board notes that the March 2014 examination findings which indicate that the Veteran has radicular type symptoms in the left lower extremity as a result of her low back condition, and the February 2014 VA examiner's conclusion that the neuropathy is not related to her back condition appear to contradict one another.  Moreover, the examiner did not provide a rationale or explanation for the negative conclusion reached.  In this regard, she did not provide the basis or underlying medical principles for the conclusion that the Veteran's stocking neuropathy was not related to her service-connected back disorder, nor did she provide other possible causes for the Veteran's stocking neuropathy of the feet.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). In light of the inadequate opinion provided by the February 2014 VA examiner regarding the Veteran's stocking neuropathy, and the somewhat contradictory findings, the Board finds that the Veteran should be afforded another VA examination to determine whether her radiculopathy in the left lower extremity is related to her service-connected back disorder.  

Dental Disability

Initially, the Board notes that the Veteran has not been provided notice of the criteria necessary to substantiate her claim for service connection for a dental disability for compensation purposes and a dental disability for purposes of eligibility for outpatient dental treatment.  This must be completed on remand.

Review of the Veteran's service treatment records reflects that the Veteran's dental condition was normal and marked as "acceptable" at the time of her June 1983 enlistment examination.  The remainder of the dental records reflect ongoing treatment and care for the Veteran's teeth.  These records reflect an assessment of amelogenesis imperfecta hypoplastic type in November 1986.  Report of the October 1987 consultation reflects that the Veteran sought continuation of care for her teeth, and was assessed with a provisional diagnosis of amelogenesis imperfecta.  An October 1988 consultation report reflects that the military dentist recommended that the Veteran undergo a full mouth crown lengthening procedure for her amelogenesis imperfecta to improve the removable partial denture (RPD) "overdenture."  The etiology of the amelogenesis imperfecta was noted to be genetic and to have arisen due to her familial history.  The October 1988 Periodontal Diagnosis and Treatment plan reflects that the Veteran's treatment plan was divided into three surgical phases and one post-surgical phase.  It appears that the Veteran underwent the first three of these dental procedures.  

In the February 1989 treatment report prior to the Veteran's separation from service, it was noted that the Veteran informed the clinic that she would be leaving service in a couple days on an early separation program.  She declined her last appointment for "perio surgery in 2 1/2 wks as dependent of active duty member."  It was noted that the Veteran would leave the geographical area and no further treatment would be rendered at this facility due to her sudden departure.  The treatment that remained to be completed was a "1 quadrant perio crn lengthening, orthosis abrication and followup to try to eliminate TMJ popping and discomfort, repair or remake of max/man over dentures."  It was further noted that the Veteran had been advised to seek treatment from the VA within 90 days.  

During her hearing, the Veteran testified that she underwent three dental procedures to try to lengthen her teeth prior to her discharge, and was informed that she had to go to the VA "within 190 days" for the last procedure.  She claimed that although she did go to the dental clinic within the 190 day time period in May/April 1989, she was pregnant at the time, and instructed to return after the birth of her child.  According to the Veteran, she informed the VA that waiting until after the birth of her child would put her past the 190 day deadline, but was told that it would still be fine since she had already shown up within the requisite time period.  However, when she did return to the clinic after she gave birth in January 1990, she was informed that since it was past the 190 day time period, the VA clinic could no longer complete the remaining segment of her dental procedure.  See Hearing Transcript, pp. 30-32.  

Although the available post-service treatment records includes VA examination reports in connection to the Veteran's low back disability dated as early as 1989, the records are absent any medical records dated from April 1989 through 1990 documenting the Veteran's attempts to seek treatment at the VA dental clinic.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Indeed, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Therefore, as missing VA treatment records regarding the Veteran's dental treatment (as well as her attempts to seek outpatient dental treatment) may have a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.  

The post-service medical records reflect that the Veteran has sought ongoing dental treatment for her amelogenesis imperfect with a private dentist.  Progress notes issued by this dentist and dated in October 2009 reflect that the Veteran experienced pain when she ate and wanted treatment for this condition.  Several treatment options were offered and the Veteran opted for an extraction of the remaining teeth, and to have four implants placed on the lower and upper teeth, along with fixed bridges on the upper and lower teeth.  In the October 2009 letter, the Veteran's dentist, B.P., D.D.S. noted that the Veteran's amelogenesis imperfect was causing her to experience pain when eating.  It was further noted that the Veteran experienced issues with choking and chewing and had a great deal of cold sensitivity in her teeth.  

In the July 2016 medical report, Dr. E. noted that physical examination of the mouth revealed an upper denture and missing lower back teeth with abnormally small front lower teeth.  

The Board notes that VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381. 

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who are involved in the Homeless Veterans Dental Initiative (Class II(b) eligibility); those who were detained as a POW (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

In light of the fact that the Veteran's claims seeking higher ratings for her low back, cervical spine, right shoulder, and right lower extremity disabilities, as well as her claim for a TDIU, have been remanded for further development, the Veteran's current schedular rating could change following additional development of these claims.  As such, the Board finds that the Veteran's claim for a dental condition is dependent upon a determination of her claims seeking higher ratings for her service-connected disabilities, and remains deferred pending adjudication of the claims seeking higher ratings for her service-connected disabilities, as well as her claim seeking entitlement to a TDIU.  When a determination on one issue could have a significant impact on the outcome of another issue, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

As these claims are being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a dental disability for compensation purposes, to include notice of the types of dental and oral conditions for which such benefits may be awarded under 38 C.F.R. § 4.150 (2016).  Also provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a dental condition for purposes of eligibility for VA outpatient dental treatment.  Also, provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for entitlement to a TDIU.  

2. Send a letter to the Veteran requesting that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated her since service for her claimed cervical spine, lumbar spine, right shoulder, lower extremity, gynecological, and dental disorders.  This shall specifically include any private treatment records, updated treatment records from any VA facility, to include the VA Medical Centers (VAMCs) in Oklahoma City, Oklahoma, and Sioux Falls, South Dakota.  This should also include any and all dental records from the VAMC in Sioux Falls dated from 1989 through 1991.  The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.  

3. Contact the Veteran and ask her to provide the name(s) of the military hospital(s) and the approximate dates where she was hospitalized and received treatment for her reported MST in-service.  Once this information has been provided obtain inpatient (clinical) records of treatment of the Veteran at the designated hospital and associate the records with the claims file.  

4. Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA obstetrician/gynecologist (OB/GYN) to determine the nature and etiology of her status-post hysterectomy residuals.  The entire claims file must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration any in-service clinical records reflecting the Veteran's complaints of pelvic cramping and discomfort, as well as medical treatment for amenorrhea, salpingitis, pelvic inflammatory disease, UTIs, abnormal pap smears, and cervical dysplasia.  The examiner should also take note of any potentially retrieved military hospital records reflecting evidence of treatment for the Veteran's reported in-service MST.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner must then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's September 2005 hysterectomy and any residuals attributed to this hysterectomy, had its/their clinical onset in service or is otherwise related to the Veteran's military service, to include her 1) reported MST; and/or 2) her in-service treatment for gynecological problems, to include treatment for and diagnoses of salpingitis, PID, UTIs, and/or abnormal pap smears and cervical dysplasia.  The examiner must specifically discuss whether the Veteran's abnormal pap smears and subsequently diagnosed cervical dysplasia and any other medicals findings of gynecological problems in-service led to the development of her post-service gynecological problems which resulted in her hysterectomy and current residuals of her hysterectomy.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to her service, then he/she must reconcile this conclusion with the July 2016 opinion issued by Dr. E., and provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. Then, refer the claims file to the same VA examiner who conducted the February 2014 VA peripheral nerve conditions examination, or another VA physician if that examiner is unavailable.  

Following a review of the record, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any neuropathy/radiculopathy in the left lower extremity, had its/their clinical onset in service or is/are otherwise related to the Veteran's military service, to include her November 1984 MVA.  

If the examiner concludes that the Veteran's neuropathy/radiculopathy in the left lower extremity is not directly related to her military service, then he or she must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neuropathy/radiculopathy of the left lower extremity was caused or chronically worsened by her service-connected degenerative disc disease of the lumbar spine.  If the examiner finds that the degenerative disc disease of the lumbar spine has not caused the neuropathy/radiculopathy of the left lower extremity, but rather has made it worse, the examiner should comment on when the onset of such worsening took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the neuropathy/radiculopathy of the left lower extremity has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why such determination is medically impossible.  

If the examiner finds that the Veteran's neuropathy/radiculopathy of the left lower extremity is not related to her service, or caused or worsened by her service-connected degenerative disc disease of the lumbar spine, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

6. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative disc disease of the lumbar spine and osteoarthritis of the cervical spine with strain.  The examiner must review the claims file in conjunction with the examination.  

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbar spine and cervical spine disabilities.  

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine and cervical spine disabilities in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine and cervical spine disabilities.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right shoulder strain.  The examiner must review the claims file in conjunction with the examination.  

All pertinent pathology associated with this service-connected right shoulder strain should be noted in the examination report.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the right and left shoulder disabilities in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's right shoulder disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

8. Then, schedule the Veteran for a VA examination to determine the current severity of her service-connected radiculopathy of the right lower extremity.  The examiner must review the claims file in conjunction with the examination.  Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected radiculopathy of the right lower extremity.  

The examiner should specifically indicate whether the Veteran's radiculopathy of the right lower extremity more nearly approximates mild, moderate, moderately severe, or severe nerve impairment. The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether she has marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the right leg deemed to be associated with the Veteran's service-connected radiculopathy of the right lower extremity must be identified.  

Also, the examiner must comment on the functional impairment caused by the Veteran's right lower extremity.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

9. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


